BANKS, Justice,
dissenting:
¶ 22.1 dissent.
¶23. Here, for all intents and purposes, the State Department of Education has treated the University of Southern Mississippi as it operates a program for exceptional children, as a school district. USM receives minimum foundation funds for this activity. The teachers in the program are subject to the certification requirement of the Department of Education. In terminating Cubley, USM accorded the procedural protections of the School Employment Procedures Law. In my view, USM is sufficiently a school district for the purposes of the activity in question to subject it to the School Employment Procedures Act. The litany of characteristics that USM does not share with an ordinary school district is, in my view, immaterial to the question here under consideration.
¶ 24. I would reverse the judgment of the chancellor dismissing this appeal for lack of jurisdiction.
SULLIVAN, P.J., joins this opinion.